DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDSs dated 10/22/2021 and 11/25/2021 have been fully considered. 
Election/Restrictions
Examiner notes that claim 5 would be eligible for rejoinder if claim 1 were found to be allowable.
Double Patenting
Examiner notes that all double patenting rejections regarding Application No. 16/796,102 and 16/796,052 have been withdrawn in view of Applicant’s amendment and Remarks dated 11/22/2021. 
Claim Rejections - 35 USC § 112
Examiner notes that all 112(b) rejections have been withdrawn in view of Applicant’s amendment and Remarks dated 11/22/2021.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, Claim 1 as amended appears to lack support for the newly added limitation “greater than 0 and less than 15 wt% of titanium dioxide (TiO2)”. One potential way to overcome this rejection is to amend claim 1 to recite the range “5 to 30 wt% titanium dioxide (TiO2)”, which contains support in the originally filed application. Appropriate action is required. 
All claims not addressed are rejected due to their dependence on an otherwise rejected claim. 
Allowable Subject Matter
Claim 1 contains subject matter which appears allowable over the closest prior art, and would be allowable if the above rejection were properly addressed.
Claim 1 is directed towards an enamel composition, comprising: 15 to 50 wt% of phosphorus pentoxide (P2O5), 1 to 20 wt% of silicon dioxide (SiO2); 1 to 20 wt% of boron oxide (B2O3); 5 to 20 wt% of at least one of lithium superoxide (Li2O), sodium oxide (Na2O), or potassium oxide (K2O); 1 to 5 wt% of at least one of sodium fluoride (NaF), calcium fluoride (CaF2), or aluminum fluoride (AlF3); 1 to 35 wt% of at least one of magnesium oxide (MgO), barium oxide (BaO), calcium oxide (CaO); 5 to 15 wt% of a sum of molybdenum trioxide (MoO3) and vanadium pentoxide (V2O5) or a sum of MoO3 and iron oxide (Fe2O3); and greater than 0 and less than 15 wt% of titanium dioxide (TiO2).
The closest prior art is considered to be Gwoo et al. (US20200270171, hereinafter referred to as Gwoo). Gwoo is directed to an enamel composition (see Gwoo at the Abstract). Gwoo discloses an example of an enamel composition which comprises 21.2 wt% P2O5, 13.82 wt% SiO2, 11.66 wt% B2O3, 9.94 wt% K2O, 1.67 wt% NaF, 9.33 wt% of the sum of MoO3 and V2O5 where MoO3 is 9.33% and V2O5 is 0%, and 0.85 wt% TiO2
Claims 2 would be allowed due to the allowance of claim 1 because claim 2 depends on claim 1. 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered and they are persuasive, however the instant application is not in condition for allowance due to the 112(a) rejection detailed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731